Citation Nr: 1533324	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  07-27 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for periampullary adenocarcinoma, to include as due to exposure to herbicides or as secondary to a service-connected wound to the abdomen or contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.  He had service in the Republic of Vietnam from November 1967 to June 1969.  Among the Veteran's service awards were a Combat Action Ribbon and a Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a petition to reopen a claim of entitlement to service connection for periampullary adenocarcinoma.  The Veteran's claims file was transferred the RO in Louisville, Kentucky in September 2013.  

The Veteran and his wife testified at a March 2010 Travel Board hearing before the undersigned acting Veterans' Law Judge, a transcript of which is in the file.

In a September 2010 decision, the Board reopened the Veteran's claim but denied it on the merits.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (the Court).  Through a May 2011 Court order, the Joint Motion for Remand filed by the Veteran's attorney and VA's Office of General Counsel (parties) was implemented, vacating the September 2010 decision insofar as it denied the claim on the merits, and remanding the case to the Board.

In an April 13, 2012 decision , the Board denied entitlement to service connection for periampullary adenocarcinoma, to include as due to exposure to toxic herbicides or as secondary to a service-connected gunshot wound to the abdomen.  The Veteran's attorney filed a motion to vacate that decision in July 2012.  In February 2013, the Board issued an order vacating the April 2012 decision.  

On September 10, 2013, the Board sent the Veteran a letter notifying him that a previous decision may have applied an invalidated rule relating to the presiding VLJ's duties at his Board hearing.  In a response received September 26, 2013, the Veteran indicated he requested to vacate his prior decision and have a new decision issued; he did not request a new hearing.  As the July 2012 decision was vacated by the Board in February 2013, no further action is required.

The Board remanded the Veteran's claim in September 2013 for further development.  As claim is granted in full, any lack of compliance with the remand directives is not prejudicial to the Veteran.  Stegall v. West, 11 Vet. App. 268.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's periampullary adenocarcinoma is etiologically related to service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the elements required to establish service connection for periampullary adenocarcinoma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for periampullary adenocarcinoma.  Thus, any errors in complying with the notice or assistance requirements are moot.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303 . 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts that his postoperative periampullary adenocarcinoma is related to service by way of exposure to Agent Orange, or alternatively, exposure to contaminated drinking water while stationed at Camp Lejeune, North Carolina.  VA medical records show the Veteran has a current diagnosis of postoperative periampullary adenocarcinoma.  See, e.g., May 2014 VA examination report.  Thus, the first Shedden element is met.

Regarding the second Shedden element, the Veteran's service treatment records do not show any complaints, diagnoses, or treatment for periampullary adenocarcinoma.  However, the records indicate the Veteran was treated for shrapnel wounds to his abdomen from May 1968 to June 1968.  Moreover, the Veteran served in the Republic of Vietnam from November 1967 to June 1969; thus, exposure to toxic herbicides is conceded.  38 C.F.R. § 3.307(a)(6)(3) (2014).  

Additionally, the Veteran completed training at Camp Lejeune in August 1967.  There are VA policies with regard to the development of claims involving Veterans who served at Camp Lejeune between 1957 and 1987.  Those policies involve claims of service connection for disabilities due to contaminated drinking water.  It has been established that Veterans who served at Camp Lejeune were potentially exposed to contaminants present in the base water supply prior to 1987.  Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).  The chemical compounds involved have been associated by various scientific organizations with the development of certain chronic diseases.  

For background purposes, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  Those water systems served housing, administrative, and recreational facilities, and the base hospital.  Department of the Navy estimates indicate that as many as 630,000 active duty personnel may have been exposed.  The contaminated wells supplying the water systems were identified and closed by February 1985.  The Agency for Toxic Substances and Disease Registry (ATSDR), a branch of the federal Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water.  However, the assessment indicated that the drinking water contaminants at Camp Lejeune created a past public health hazard.  

Given the aforementioned evidence, the second Shedden element is satisfied.

As to the crucial third Shedden element, the record contains several conflicting nexus opinions.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Further, as to medical opinions, a review of the claims file cannot compensate for lack of the reasoned analysis, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board may thus appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A June 2007 VA examination report concluded that there was no relationship between the Veteran's ampullary adenocarcinoma and his in-service shrapnel wound, but provided no supporting rationale.  It is therefore of minimal probative value.  Nieves-Rodriguez, 22 Vet. App. at 304.  

Dr. S. B.'s June 2009 letter noted that it was "possible" that Agent Orange caused the Veteran's cancer.  He did not indicate whether he had reviewed the Veteran's claims file, and stated his opinion in equivocal terms.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a medical opinion expressed in terms of "may" also implies "may not" and is too speculative to establish medical nexus).  Accordingly, Dr. S. B.'s opinion is afforded minimal probative value.

A Veterans Health Administration (VHA) opinion was obtained from Dr. F. R. in December 2011.  Dr. F. R.'s opinion briefly discussed common etiologies of pancreatic cancer, noted the potential relationships between Agent Orange exposure and certain types of cancer, and listed the Veteran's potential risk factors.  Dr. F. R. concluded that there was no scientific data to link an association of the Veteran's cancer with gunshot wound residuals, and that scientific data and medical literature did not provide sufficient or suggestive evidence of a potential link between herbicides and the Veteran's cancer.  Dr. F. R.'s opinions were conclusory in nature, and despite his discussion of risk factors of pancreatic cancer, were not supported by adequate rationales.  Accordingly, the December 2011 report is of limited probative value as well.

A May 2014 VA examination report addressed the possible relationship between the Veteran's periampullary adenocarcinoma and exposure to contaminated drinking water at Camp Lejeune.  The examiner noted that the Veteran's specific type of cancer was not on the National Research Council's (NRC) 2009 list of fourteen disease conditions identified as having limited or suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, and stated that the Veteran's month-long presence at Camp Lejeune did not allow enough time for any causality to develop between the contaminated water and his cancer.  The examiner did not address why the mere absence of the Veteran's type of cancer from the NRC list precluded a causal relationship between it and the contaminated water at Camp Lejeune, nor did he explain why a month long presence was too short a duration for any causal relationship to exist.  Thus, the opinion is conclusory and of limited probative value.

In May 2015, the Veteran submitted a private opinion from A. L., M.D.  Dr. A. L. reviewed the Veteran's military and medical records, previous medical opinions, statements from the Veteran, as well as VA statements and other medical treatises.  He discussed a broad range of medical studies focused on the relationship of Agent Orange to various cancers as well, as that of benzene, TEH, PCE, and vinyl chloride to various cancers.  Based on his review of the claims folder and cited medical literature, Dr. A. L. concluded that it was at least as likely as not that the Veteran's exposure to chemically contaminated water at Camp Lejeune and Agent Orange was causally related to his periampullary adenocarcinoma.  In reaching his conclusion, Dr. A. L. addressed the previously noted nexus opinions and discussed areas of agreement, such as finding no link between the shrapnel wound and the claimed cancer, and inconsistencies with evidence of record, including Dr. S. B.'s and Dr. R. F.'s discussion of pancreatic cancer as opposed to the Veteran's diagnosed periampullary adenocarcinoma.  See May 2015 opinion, pg. 3.  

The Board finds this opinion persuasive as it is based on a thorough review of the Veteran's claims file, is supported by a detailed rationale, and is substantiated by citations to pertinent medical literature.  Moreover, the contrary medical evidence of record is of diminished probative value.  Thus, affording the Veteran the benefit of the doubt, the Board finds that the third Hickson element is met.  38 C.F.R. § 3.102 (2014).Accordingly, service connection for a periampullary adenocarcinoma is warranted.


ORDER

Entitlement to service connection for a periampullary adenocarcinoma is granted.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


